Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Status of Application
	Claims 1-11, 14, 17, and 22-27 are pending.  Claims 12, 13, 15, 16, and 18-21 have been cancelled.  Claims 17 and 22-27 are non-elected.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-14) in the reply filed on January 13, 2021 is acknowledged.  The traversal is on the ground(s) that an "additional search needed for examination of the apparatus of claim 25 would not impose a substantial burden".  This is not found persuasive because Applicants' argument is very general.  Applicants have not provided sufficient reasoning as to why there would not be a substantial search burden.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "multiple".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "separating".  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 14 should recite --The method of claim 2-- not "of claim 1".


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Green et al. (page 417, 2nd column, third and fourth full paragraphs).
Green et al. teach a method of providing monocot embryos (in the family Poaceae and a Zea species) suitable for transformation or tissue culture, comprising: (a) providing monocot seeds (comprise multiple corn kernels on at least one corn ear) comprising immature embryos having an opening in the pericarp of said seeds' and (b) applying force to said seeds sufficient to extract said immature embryos from said seeds, wherein said extracted immature embryos (intact or partial embryos) comprise embryos or pieces of embryos suitable for genetic transformation or tissue culture further comprising separating said extracted immature embryos from associated non-embryo tissue, wherein said separated extracted immature embryos comprise embryos suitable for tissue culture.  Green et al. further teach wherein the tissue culture comprises regeneration, and wherein the regeneration results in callus formation, and wherein the regeneration results in at least one fertile plant.  Green et al. further teach wherein the force is mechanical positive pressure, using a spatula for extraction.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kumlehn et al. (page 663, 2nd column, noting maize, and page 664, 1st column).
Kumlehn et al. teach a method of providing monocot embryos (in the family Poaceae and a Zea species) suitable for transformation or tissue culture, comprising: (a) providing monocot seeds (comprise multiple corn kernels on at least one corn ear) comprising immature embryos .


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Future Correspondence
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/ 
							Primary Examiner, Art Unit 1661